ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Strategic Solutions Unlimited, Inc.         )      ASBCA No. 59330
                                            )
Under Contract No. GS-02F-0129W             )
 D.O. No. W912LA-12-F-0039                  )

APPEARANCE FOR THE APPELLANT:                      Jennifer M. Miller, Esq.
                                                    Wyrick Robbins Yates & Ponton LLP
                                                    Raleigh, NC

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Lawrence Gilbert, JA
                                                    Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 6 November 2014



                                                ~~
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59330, Appeal of Strategic Solutions
Unlimited, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals